UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1418


BRANDY V. HARRIS,

                    Plaintiff - Appellant,

             v.

BRITNEY MAY; ANDRES MALDONADO; CHRISTOPHER PRICE;
CAMERON KIRBY; SEAN SERCU; WILLIAM WATSON; BRANDON
AVIDON; ANTOINE LOGAN; JANE MODLA, Judge; PETER LENZI; PAULA
BROWN, Prosecutor; MUNICIPAL COURT ROCK HILL S.C., 120 E. Black St.
29730; KENNETH MARTIN; DANIELS SHEALY; KEENA MCCROREY;
JUSTIN SPADER; LEWIS RAYMES; KENYATTA TRIPP; SCOTT CRIBB;
OFFICER MURPHY; INVESTIGATOR OFFICER WELCH; SUPERVISOR
OFFICER BREEDEN; SUPERVISOR OFFICER HUMPHRIES,

                    Defendants - Appellees,

             and

ROCK HILL MUNICIPAL COURT, 120 East Black, Rock Hill, South Carolina
29730,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:18-cv-03499-MGL)


Submitted: August 20, 2019                                   Decided: August 30, 2019


Before MOTZ, HARRIS, and RUSHING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Brandy V. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brandy V. Harris appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing his civil complaint with prejudice for failure to state

a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Harris v. May, No. 0:18-cv-03499-MGL (D.S.C.

Apr. 10, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3